Citation Nr: 0121331	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  98-17 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.  

2.  Entitlement to service connection for balanitis.  

3.  Entitlement to service connection for a nasal disorder, 
claimed as manifested by rhinitis and a loss of a sense of 
smell.  

4.  Entitlement to service connection for loss of visual 
acuity.  

5.  Entitlement to an increased (compensable) evaluation for 
renal dysfunction with hypertension.  

6.  Entitlement to an effective date earlier than in 
September 1998, for a 30 percent disability evaluation for a 
left knee disorder.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
March 1966.  

The Board of Veterans' Appeals (Board) previously denied a 
claim for service connection for diabetes mellitus in 1982.  
The veteran's 1998 attempt to reopen that claim was denied in 
a September 1998 rating action.  The present appeal in this 
regard arises from that denial.  After this appeal was 
perfected, the matter was referred to the Board in 
Washington, DC.  In October 1999, the Board remanded the 
matter to the RO in order to have the claim considered under 
the appropriate legal criteria.  The appeal has since been 
returned to the Board.  

The appeals regarding service connection for balanitis and a 
nasal disability were also previously considered by the Board 
in its October 1999 decision.  At that time, the Board denied 
these claims as being not well grounded.  Since that 
decision, a new law was enacted, the Veterans Claims 
Assistance Act of 2000, which eliminated the concept of a 
well-grounded claim, and which provided for a reajudication 
of any claim denied on that basis upon the request of the 
claimant.  (This request for readjudication applied to claims 
finally denied as not well grounded during the period between 
July 14, 1999 and November 9, 2000, and any such request have 
to be made prior to November 10, 2002.)  The veteran's 
representative submitted a request for readjudication of 
these claims in August 2001, and therefore, they must be 
addressed again by the Board.  

The claim for an increased evaluation for the veteran's renal 
dysfunction and for service connection for vision problems 
arose from a June 1999 rating action.  The veteran perfected 
his appeal regarding these decisions in December 1999.  

The claim for an earlier effective date assigned for the 30 
percent evaluation of the veteran's left knee disability, 
arose from a November 1999 rating action.  That action 
effectuated the Board's October 1999 decision to grant an 
increased 30 percent evaluation for the veteran's knee 
disability.  The appeal regarding the effective date of that 
award was perfected in May 2000.  

In addition to the foregoing, the Board observes that in an 
August 2000 rating action, the RO denied claims for service 
connection for left and right shoulder disabilities as not 
well grounded.  As mentioned above, this is no longer an 
appropriate basis to deny claims, and such claims are to be 
readjudicated upon the request of the claimant.  In his 
August 2001 Written Brief Presentation, the veteran's 
representative requested that these claims be readjudicated, 
and accordingly, they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
of the veteran's attempt to reopen a 1982 claim, his claim 
for service connection for loss of visual acuity, his claim 
for an increased rating, and his claim for an earlier 
effective date for an award of benefits has been obtained.  

2.  The veteran was denied service connection for diabetes 
mellitus in a Board decision dated in June 1982. 

3.  The medical evidence of record obtained since 1982, is 
either duplicative of evidence that has already been 
considered, or fails to address the circumstances surrounding 
the origin of the veteran's diabetes mellitus or to the 
extent that it does, shows it to be unrelated to service.  

4.  The veteran does not possess the medical expertise to 
establish that his diabetes mellitus had its onset during 
service. 

5.  The evidence added to the record since 1982 in connection 
with the veteran's attempt to reopen his claim, does not bear 
directly and substantially upon the specific matter under 
consideration and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

6.  The veteran's complaints of loss of vision have been 
attributed to refractive error of the eye which is 
correctable to 20/20 visual acuity in each eye.  

7.  The veteran has a history of hypertension with the 
diastolic level 100 or more, and his hypertension requires 
continuous medication for control.  

8.  The veteran's renal dysfunction with hypertension is 
shown to be productive of hypertension that is 10 percent 
disabling under diagnostic code 7101.  

9.  It was not factually ascertainable prior to September 
1998 that the veteran had a severe left knee impairment.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board's 1982 decision is not 
new and material and the claim for service connection for 
diabetes mellitus may not be reopened.  38 U.S.C.A. §§ 5108, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2000).

2.  A disability manifested by loss of visual acuity was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2000).

3.  The criteria for a 30 percent rating for renal 
dysfunction with hypertension have been met. 3 8 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115a 
Diagnostic Code 7101 (2000).

4.  The criteria for the assignment of an effective date 
earlier than in September 1998 for a 30 percent disability 
evaluation for a left knee disorder have not been met. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5110 
(b)(2), 5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(o)(2) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

a.  New and Material

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for  diabetes mellitus may be presumed if it 
became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§ § 3.307, 3.309.  

The veteran in this case first submitted a claim for service 
connection for diabetes mellitus in 1981.  The RO denied that 
claim in a June 1981 rating action, which the veteran 
appealed to the Board.  In a June 1982 decision, the Board 
reviewed the veteran's service and post service medical 
records and noted the absence of any diagnoses or symptoms of 
diabetes mellitus until many years after the veteran's 
discharge from service.  The Board also noted the absence of 
any medical documentation linking the veteran's service 
connected kidney disability with diabetes mellitus, and 
concluded that there was no basis to establish service 
connection for the claimed disability.  Accordingly, the 
Board denied the veteran's appeal. 

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence associated with the claims file since the 
Board's 1982 decision includes a voluminous amount of 
outpatient treatment records that date from the 1970's to the 
year 2000.  It also includes a number of examinations 
conducted for VA purposes, and duplicate copies of portions 
of the veteran's service medical records that he submitted.  
While much of these outpatient records reflect the treatment 
the veteran received for the disability at issue, none of 
this evidence suggests in any way that the veteran's 
diabetes, first diagnosed many years after service, was 
related to service, or had its onset in service.  Indeed, one 
outpatient record dated in 1986 reflects that the veteran's 
illness was considered to be secondary to his alcoholic 
pancreatitis.  (Like diabetes mellitus, alcoholic 
pancreatitis is not reflected in any service medical record.)  

Clearly, duplicate copies of records that were considered 
when the veteran's claim was previously denied, as is the 
case with the service medical records the veteran has 
submitted, may not be considered new and material for 
purposes of reopening his claim.  Likewise, treatment records 
that in no way address the circumstances surrounding the 
origin of the veteran's diabetes, or if they do, reflect that 
it was unrelated to service, cannot be said to be material in 
the context of this appeal.  Since none of the evidence 
obtained in connection with the veteran's attempt to reopen 
his claim is shown to bear directly and substantially upon 
the specific matter under consideration and none of it, 
either by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim, it is the 
Board's conclusion that this evidence is not new and 
material.  Accordingly, the veteran's appeal in this regard 
must be denied.  

In reaching this conclusion, the Board notes that the veteran 
has also argued in connection with this claim, that there is 
a relationship between the balanitis for which he was treated 
in service, and his diabetes mellitus.  His contention has 
not been made particularly clear, but he appears to be 
arguing that the balanitis treated during his service, was 
balanitis diabetica, which would demonstrate the presence of 
diabetes in service.  In support of this contention, the 
veteran submitted documents showing that balanitis diabetica 
is a variety of balanitis caused by irritation of the urine 
in diabetes.  

As has been pointed out, however, diabetes was not diagnosed 
in service.  Similarly, balanitis diabetica was not diagnosed 
in service.  Rather, the veteran was simply treated for 
balanitis.  While the veteran has apparently concluded that 
service connection for diabetes mellitus is warranted because 
he believes it was present in service, he must be reminded 
that he is not shown to be competent to diagnose the presence 
of disability or relate the presence of any current 
disability to any particular event or period of time.  Those 
tasks require medical expertise which the veteran is not 
shown to possess.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Accordingly, the veteran's belief in the merits of 
his claim, no matter how sincerely felt or how frequently 
expressed, does not equate to competent evidence tending to 
prove his claim, and cannot provide a basis for reopening it.  
Accordingly, the veteran's contentions, like the additional 
records associated with the file since this claim was denied 
in 1982, are not considered new and material evidence 
sufficient to reopen his claim and it remains denied.  


b.  Service Connection

Visual Acuity

Regarding this aspect of the veteran's appeal, it is observed 
that he has not been particularly descriptive of the nature 
of the disability for which he seeks benefits, other than to 
characterize it as a "loss of vision."  In reviewing the 
veteran's service medical records, the Board notes they 
reflect a prescription provided him for lenses to correct a 
refractive error, but they are otherwise silent regarding eye 
impairments.  Further, at the time of his service separation 
in November 1965, the veteran had 20/20 uncorrected visual 
acuity in each eye.  

Post service medical records show that in the 1980's and 
early 1990's, the veteran was treated for various eye 
complaints, including refractive errors, a left eye 
hemorrhage following an automobile accident, and for 
increased ocular pressure.  More recent medical records, 
however, show that the only persistent eye related complaint 
is a refractive error, with the other complaints having been 
resolved.  When examined for VA purposes in March 1999, the 
veteran had corrected visual acuity of 20/20 in each eye, and 
the only current diagnosis was "Refractive error and 
presbyopia."  Moreover, the examining physician specifically 
noted that he saw "no particular correlation between either 
[the veteran's] diabetes or his hypertension and his 
decreased vision, because he corrects well."  

The basic legal criteria for establishing service connection 
were previously set forth, but to these it must be added that 
refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Since the evidence in this case shows that the veteran's 
complaints of loss of vision are attributed to a correctable 
refractive error, he is not considered to have an eye 
disability for which compensation may be paid.  Absent any 
evidence of a disability for which compensation is legally 
authorized, the veteran's appeal for service connection for 
loss of visual acuity must be denied.  


c.  Increased Rating

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The evidence in this case shows that the veteran was 
initially awarded service connection for right side recurrent 
pyelonephritis in a March 1970 rating action.  This was based 
on a review of the veteran's service medical records that 
showed pertinent complaints, and the report of an examination 
conducted for VA purposes in 1969, when recurrent 
pyelonephritis was diagnosed.  The veteran's disability was 
evaluated as 10 percent disabling, effective from September 
1969.  Thereafter, in a January 1975 rating action, the 
veteran's 10 percent disability evaluation was reduced to a 
non-compensable level, effective from April 1975.  This was 
based on a review of medical evidence that failed to show any 
residuals of the disability.  The non-compensable evaluation 
assigned for the veteran's disorder remained in effect for 5 
years, until subsequently obtained medical records showed he 
had developed a mild renal dysfunction with hypertension.  
Accordingly, in an April 1980 rating action, the veteran's 
disability was re-characterized to include mild renal 
dysfunction and the hypertension.  At the same time, the 
veteran's disability evaluation was increased to 10 percent, 
effective from January 1980.  

In a February 1983 rating action, the veteran's disability 
evaluation was again reduced to a non-compensable level.  
This was made effective from November 1982 and was based on a 
review of evidence that showed the veteran's blood pressure 
was considered normal, even after the discontinuance of 
medication to control the previously diagnosed hypertension.  
It was also noted that when examined for VA purposes in 
December 1982, there was no impairment found with respect to 
the veteran's renal dysfunction.  The non-compensable 
disability evaluation assigned for the veteran's renal 
dysfunction by this 1983 decision has remained in effect to 
the present time.  

The veteran's current appeal arises out of an informal claim 
for benefits received in November 1998.  At that time, the 
veteran advised that all of his treatment was given at the 
Birmingham, AL VA Medical Center, and therefore, the RO 
associated copies of the veteran's VA treatment records with 
the claims file, and scheduled the veteran for an examination 
for VA purposes, which was conducted in March 1999.  None of 
these records reflect any recent complaints or findings of 
urinary tract infection, or describe any particular 
impairment linked to renal dysfunction.  In this regard, 
however, it is observed that while the VA examination report 
did not reflect that the veteran was considered to have 
hypertension at that time, (the veteran's sitting blood 
pressure sitting was 138/80), the veteran's outpatient 
treatment records showed that he was taking medication to 
control hypertension, (Benazepril), since at least 1997.  
Indeed, the veteran's medications were increased in June 
1998.  Thus, while the veteran's blood pressure was not 
elevated at the time of his March 1999 examination, given the 
entries made in his outpatient records and his medical 
regimen, it is clear that he has hypertension, (albeit now 
controlled by medication).  

It is not precisely clear from the current evidence when the 
veteran was placed back on hypertension control medication 
after it was apparently discontinued in 1982.  It appears, 
however, that this may have occurred in 1990.  In reviewing 
the records dated prior to this time, the Board observes that 
there are some dated in the 1980's and in 1990 which reflect 
blood pressure levels where the systolic pressure was as high 
as 192, and diastolic levels were recorded between 102 and 
110.  After 1990, it appears that the veteran's blood 
pressure has been under better control, although it is 
apparent that the condition now requires continuous 
medication for its control.  

The veteran's disability has been evaluated under the 
provisions of 38 C.F.R. Diagnostic Code 7504 for 
pyelonephritis, which is to be rated as renal dysfunction or 
urinary tract infection, whichever is predominant.  As 
mentioned above, recent records do not reflect any treatment 
for urinary tract infections, and therefore, it is 
appropriate to evaluate the veteran's disability as renal 
dysfunction.  Applicable criteria provide for a non-
compensable evaluation for renal dysfunction when there is 
evidence of albumin and casts with history of acute 
nephritis; or, hypertension noncompensable under diagnostic 
code 7101.  The next higher 30 percent evaluation is assigned 
when there is albumin constant or recurring with hyaline and 
granular casts or red blood cells; or transient or slight 
edema or hypertension at least 10 percent disabling under 
diagnostic code 7101.  The next higher 60 percent rating for 
renal dysfunction is assigned when there is constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101.  38 C.F.R. § 4.115a.  

Under diagnostic code 7101, hypertension is assigned a 10 
percent rating when diastolic pressure is predominantly 100 
or more , or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 40 percent rating under 
diagnostic code 7101 is assigned when diastolic pressure is 
predominantly 120 or more.  

The evidence in this case clearly shows that the veteran has 
required medication to control his hypertension for many 
years, and that prior to the use of this treatment regimen, 
several diastolic pressure levels in excess of 100 were 
recorded.  In the Board's view, this satisfies the criteria 
for a 10 percent rating for hypertension under diagnostic 
code 7101.  Further, since the veteran's renal dysfunction is 
shown to cause impairment significant enough to result in 
hypertension that itself is 10 percent disabling, the veteran 
meets the criteria for a 30 percent evaluation for his 
underlying renal dysfunction under 38 C.F.R. § 4.115a.  
Accordingly, an increased 30 percent evaluation for the 
veteran's renal dysfunction with hypertension is granted.  

Because the evidence does not show that the veteran 
experiences constant albuminuria with some edema; definite 
decrease in kidney function, or hypertension at least 40 
percent disabling under diagnostic code 7101, he fails to 
satisfy the criteria for the next higher 60 percent rating 
for renal dysfunction.  Moreover, the evidence does not show 
an exceptional or unusual disability picture with respect to 
the veteran's renal dysfunction with hypertension as would 
render impractical the application of the regular schedular 
rating standards, and require consideration of an extra-
schedular evaluation for this disability under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability resulted in frequent periods of hospitalization 
and it is apparently the veteran's other illnesses 
(particularly diabetes mellitus) that have primarily 
interfered with his employment.  It is undisputed that the 
service-connected disability at issue has an adverse effect 
upon employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO, for referral of 
the issue regarding the evaluation of the veteran's renal 
dysfunction to the VA Central Office for consideration of an 
extraschedular evaluation, is not warranted.




d.  Earlier Effective Date

A review of the record reflects that in its October 1999 
decision, the Board granted an increased 30 percent 
disability evaluation for the veteran's left knee disorder.  
In a November 1999 rating action, the RO awarded this 
increased benefit, effective from September 1998, the date of 
an examination to which reference was made by the Board in 
its determination.  The veteran argues that he met the 
criteria for a 30 percent rating in January 1998, when the RO 
assigned a 20 percent evaluation, and that the effective date 
for his 30 percent evaluation should be from January 1998.   

Under applicable criteria, the effective date for increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 U.S.C.A. 
§ 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

The claim for benefits which eventually yielded an increased 
30 percent rating was received in January 1998.  Prior to 
that, the most recent claim for increased benefits for the 
veteran's left knee disorder was received in November 1996, 
and was denied in an unappealed February 1997 rating action.  
Accordingly, while a claimant's entire medical history is 
considered when determining the impairment caused by a 
particular disability, for purposes of determining the 
effective date for an increased rating consistent with 
applicable criteria, the Board's primary focus in this case 
will be on the evidence dated within the period between one 
year before the veteran's January 1998 claim, and the 
effective date of his increased award, September 1998.  If 
this evidence establishes that the veteran met the criteria 
for a 30 percent rating prior to September 1998, he would be 
entitled to an earlier effective date for this evaluation 
from that time.  

There are numerous outpatient treatment records dated in 1997 
and in 1998 associated with the claims file.  These, however, 
primarily reflect treatment for complaints other than those 
associated with the veteran's left knee.  Although some of 
these records reflect an acknowledgment that the veteran has 
degenerative joint disease affecting his left knee, and that 
he takes medication for this impairment, they generally do 
not include any specific findings regarding knee impairment.  
One exception is an April 1998 record, which reflects that 
the veteran was seen with complaints of worsening knee pain, 
morning knee stiffness, and of the knee giving out.  X-rays 
of the left knee at that time, however, revealed only what 
was considered to be mild degenerative changes.  Further, the 
treating physician noted that there was no effusion, no 
instability, and that range of motion of that knee was from 0 
degrees to 110 degrees.  (Normal range of motion of the knee 
is from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate 
II.)  Subsequent records do not show any meaningful 
complaints or additional treatment related to the left knee, 
and it was not until the September 1998 examination conducted 
for VA purposes, when the veteran's evaluation was increased 
to 30 percent, that it was shown he had left knee range of 
motion from 0 to 92 degrees, as well as anterior, posterior 
and lateral instability.  

Applicable criteria regarding the evaluation of knee 
impairment calls for a 30 percent rating when there is 
ankylosis of the knee in a favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees; with 
severe recurrent subluxation or lateral instability; with 
flexion limited to 15 degrees; with extension limited to 20 
degrees; or with impairment of the tibia and fibula with 
marked knee instability.  (See Diagnostic Codes 5256, 5257, 
5260, 5261, 5262.)  The evidence in this case, however, does 
not show that any of the criteria for a 30 percent rating for 
the veteran's left knee disability were met prior to 
September 1998.  Under these circumstances, the earliest date 
as of which it is factual ascertainable that an increase in 
disability had occurred, is September 1998.  Accordingly, an 
effective date for a 30 percent disability evaluation before 
then may not be assigned and the veteran's appeal in this 
regard is denied.  


Veterans Claims Assistance Act

In reaching those decisions set forth above, the Board has 
also considered whether the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, have been met with respect to 
VA's duty to assist claimants, and with its duty to provide 
notice of what evidence would be needed to substantiate the 
various claims.  In this regard, it is observed that the 
veteran has been made aware of the evidence needed to 
substantiate his claims by virtue of the RO providing him 
copies of the relevant rating actions, as well as by 
including the criteria which must be met to establish 
entitlement to the benefits he seeks in the pertinent 
statements of the case and supplemental statements of the 
case that have been issued.  Moreover, the veteran has 
consistently indicated that the only place at which he 
received pertinent medical care was through the VA, and the 
records of this treatment have been obtained.  There is no 
indication that there are any other pertinent medical records 
that could be obtained.  Further, the evidence shows that in 
connection with his claims, the veteran underwent a general 
medical examination in 1999, as well as a specific 
examination of his eyes for VA purposes.  Under these 
circumstances, the Board concludes that VA has satisfied its 
obligations arising from the requirements of the VCAA, and no 
further action in this regard is necessary.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for diabetes mellitus, and the 
appeal is denied.  

Service connection for loss of visual acuity is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent schedular 
rating for renal dysfunction with hypertension is granted.  

Entitlement to an effective date earlier than in September 
1998, for a 30 percent rating for a left knee disability, is 
denied.  


REMAND

With respect to the veteran's claim for service connection 
for a nasal disability, a review of his service medical 
records reflects that in October 1962, the veteran was seen 
for complaints of chronic nasal obstruction and chronic nasal 
congestion.  The diagnosis entered was chronic rhinitis.  The 
following month, the records show that the veteran's 
turbinates were cauterized, and although the nasal passages 
were subsequently noted to be more open, there remained some 
crusting present even at the end of that month.  Later 
service medical records, however, fail to show any further 
pertinent complaint, and the veteran's nose and sinuses were 
characterized as normal upon clinical evaluation at the time 
of the examination conducted in connection with the veteran's 
discharge from service in late 1965.  

With respect to the post service medical records, they do not 
show treatment for any relevant complaint until the 1990's.  
Records dated in 1991, reflect the presence of rhinorrhea, 
and what was characterized as chronic allergic 
rhinosinusitis.  In 1996, it was indicated that rhinitis was 
present, and at an examination conducted for VA purposes in 
1999, it was recorded that the veteran reported a loss of the 
sense of smell since 1984.  

On the foregoing record, and at this stage of the claims 
process, it may be concluded that the veteran currently has 
some nasal disability, apparently manifested by rhinitis, and 
perhaps, an inability to smell.  Likewise, the veteran's 
service records show that he was considered at that time to 
have chronic rhinitis.  There is obviously a lapse of 
approximately 30 years between the veteran's in-service 
complaints and the post service records reflecting relevant 
current complaints.  Nevertheless, the provisions of 
38 U.S.C.A. § 5103A(d)(2), require that a medical opinion be 
obtained where there is evidence of a current disability and 
evidence that indicates the disability or symptoms may be 
associated with a claimant's military service.  Given the 
characterization of the veteran's in-service complaints as 
chronic, and what may be considered current manifestations of 
similar complaints, it is the Board's view that the 
provisions of § 5103A(d)(2), make it necessary to have the 
veteran examined and a medical opinion obtained regarding 
whether any current complaints are related to the veteran's 
service.

Regarding service connection for balanitis, as set forth in 
the Introduction to this decision, that matter was previously 
considered by the Board in its October 1999 decision, and 
denied as being not well grounded.  Pursuant to pertinent 
provisions of the Veterans Claims Assistance Act of 2000, the 
veteran's representative requested that is claim be 
readjudicated.  

A review of the veteran's service medical records in this 
regard reflects that in October 1963, he was treated for what 
was characterized as chronic balanitis.  Later that month, he 
underwent a circumcision, and although the evidence dated 
thereafter shows no further findings or diagnoses of 
balanitis, it must be observed that post service medical 
records dated in the 1980's revealed that the veteran was 
found to have a have a urethral stricture, and that he 
subsequently developed recurring urinary tract infections.  
While these post service genitourinary problems may be 
associated more with the veteran's renal dysfunction than 
with balanitis, in view of the characterization of the 
veteran's balanitis in service as "chronic," the Board is 
persuaded that additional development in this matter is 
necessary prior to entering a final determination.  
Particularly, the veteran should be examined for VA purposes, 
in order to clarify the nature of any current genitourinary 
complaints, and to ascertain whether any such disability is 
related to the veteran's in-service treatment for balanitis.  

This Remand also will give the RO an opportunity to consider 
for itself whether even further action is necessary to comply 
with the VCAA, since the obligation to fulfill that law's 
duty to assist and notice requirements is primarily a 
function of the RO in the first instance.  (Any further 
determination regarding assistance provided the veteran or 
notice to him should be made in a manner consistent with 
guidance that is provided by the Department, including, 
General Counsel precedent opinions, as well as any binding 
and pertinent court decisions that are subsequently issued.)

Under the circumstances described above, this case is being 
remanded to the RO for the following:  

1.  The veteran should be scheduled for VA 
examinations by physicians knowledgeable in the 
field of nasal passage/respiratory disabilities and 
genitourinary disorders for the specific purpose of 
determining the nature and extent of any current 
relevant disability.  If any type of disorder in 
the nature such as these is manifested, the 
examining physicians should specifically address 
the following regarding their respective areas of 
expertise:  (1) what is the current and proper 
diagnosis of the veteran's disorder; (2) whether 
the medical evidence on file establishes the 
presence of the veteran's current disorder during 
his military service; (3) if there is no medical 
evidence of any current relevant disorder also 
present in service, the physician should clearly 
indicate so and should clarify whether the rhinitis 
reported in service and the balanitis noted in 
service were, in fact, indicative of chronic 
disorders or just transitory symptomatology; (4) 
based on all the medical records, the physician 
should indicate whether it is "unlikely," 
"likely," or "as likely as not," that any 
current nasal passage/respiratory pathology or 
genitourinary disorder, as the case may be, is the 
result of the documented complaints in service.   
However, if there is no medical possibility of such 
a link to service, the pertinent examining 
physician should clearly indicate so.  The 
physicians also should provide a comprehensive 
report including complete rationale for all 
conclusions reached.   The medical reports 
generated as a result of this request should 
thereafter be associated with the claims folder.  
The claims folder and a copy of this Remand must be 
made available to the examiners prior to the 
examination in order that they may review pertinent 
aspects of the veteran's service and post service 
medical history.  A notation to the effect that 
this review took place should be included in the 
examination report.

2.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, as set forth at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  In making this 
determination, the RO should refer to any pertinent 
guidance that is provided by the Department, 
including, General Counsel precedent opinions, as 
well as any binding and pertinent court decisions 
that are subsequently issued.

3.  Upon completion of the above, the RO should 
enter its determination regarding whether service 
connection for is a nasal disorder warranted, and 
whether service connection for balanitis (or its 
residuals) is warranted.  If any decision remains 
adverse to the veteran, he and his representative 
should be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and 
pertinent law and regulations.  An appropriate 
period of time should be allowed for response.   
Thereafter, the case should be returned to the 
Board, if in order.

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



